Citation Nr: 0014768	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  91-44 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for allergies.  

(Entitlement to an extension of the period of eligibility in 
which to receive educational assistance benefits pursuant to 
Chapter 34, Title 38, United States Code, is the subject of a 
separate appellate action.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1970 to August 
1973.  

By rating action in December 1987, the RO denied service 
connection for an allergy disorder.  The veteran was notified 
of this decision and did not appeal.  

By rating action in May 1990, the RO confirmed and continued 
the denial of service connection for an allergy disorder.  A 
notice of disagreement was received in June 1990, and a 
Statement of the Case was issued in August 1990.  In a letter 
dated and received in October 1990, the veteran requested an 
extension of time to perfect his appeal.  The RO did not 
respond to the veteran's request.  In June 1992, a hearing 
was held at the RO before I. S. Sherman, who is a member of 
the Board designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1997).  
The Board remanded the appeal to the RO for additional 
development in December 1997.  In September 1998, the RO 
found that the veteran's October 1990 letter was a 
substantive appeal for purposes of perfecting the appeal, but 
denied to reopen the claim of service connection on the basis 
that new and material evidence had not been submitted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection for an allergy disorder was denied by 
the RO in December 1987.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for an allergy disorder is new and material, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1987 RO decision which denied service 
connection for an allergy disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for an allergy disorder.  38 
U.S.C.A. § 5108 (West 1991); C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality - In General

As noted above, service connection for an allergy disorder 
was finally denied by the RO in December 1987.  Because the 
present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  In view of the 
decision by the RO and by the undersigned in this case, it is 
unnecessary to determine whether the RO relied on Hodge in 
rendering its determination.  

Factual Background

The evidence of record at the time of the December 1987 
rating decision included the veteran's service medical 
records; copies of private medical bills, receipts, and 
prescriptions for various unidentified medical problems from 
1974 to 1979; a statement from a fellow soldier, and an April 
1987 VA examination report.  

The service medical records show treatment for various 
medical problems, including runny nose, watery eyes, 
headaches, sinus congestion, and other related symptoms on a 
number of occasions during service.  While the medical 
records indicate several causes were suspected for the 
veteran's symptoms, including colds, upper respiratory 
infection, allergic rhinitis, and general "allergies," no 
conclusive diagnosis was ever offered.  The veteran's 
separation examination in July 1973 showed no pertinent 
abnormalities referable to any allergy disorder.  On 
examination, the veteran's sinuses, nose, eyes, and lungs 
were normal, and a chest x-ray study was negative.    

The copies of private medical bills, receipts, and 
prescriptions show that the veteran was treated for various 
unidentified medical problems from 1974 to 1979.  

A statement from [redacted], was to the effect that he 
came to the aid of the veteran during a training exercises in 
service.  Mr. [redacted] stated that the veteran had 
shortness of breath, dizziness, and loss of strength while 
running, and that he and another soldier helped carry the 
veteran a short distance.  After a short rest, the veteran 
was able to regain his strength and could stand on his own.  

A July 1987 VA examination report shows that the veteran was 
seen for evaluation of symptoms of weakness, lightheadedness, 
and nasal congestion.  The veteran reported that he felt like 
he was not getting enough oxygen out of the air, though he 
did not have any difficulty moving air in and out of his 
lungs.  The examiner indicated that the veteran's nasal 
congestion was a minor complaint compared to his reported 
weakness and lightheadedness.  The veteran denied any history 
of hayfever or asthma, but did note that he had a few similar 
episodes of his current symptoms during training exercises in 
service.  On examination, there was some slight nasal 
congestion for which the veteran was given antihistamines.  
The examiner noted that there was no relation of the 
veteran's symptoms to any season, and that the veteran was 
not on any medications.  The veteran's pharynx was clear, and 
his nose was open.  Mucosa was pink, and his lungs were 
clear.  The examiner concluded that he was unable to elicit 
an allergic cause or mechanism for the veteran's symptoms.  
The impression also included rule out hyperventilation or 
chronic fatigue.  

The evidence added to the record since the December 1987 
rating decision includes letters from the veteran's sister 
and two acquaintances; reports of VA examination conducted in 
February 1992 and May 1998; copies of private medical records 
for treatment from 1974 to 1979; a transcript of a personal 
hearing held at the RO before the undersigned member of the 
Board in June 1992; VA progress notes from 1990 to 1992; and 
a copy of a medical report from S. L. Davis, M.D., dated in 
July 1994.  

Letters from the veteran's sister and two friends, received 
in September 1991, were to the effect that the veteran did 
not have any significant sinus problems before entering 
service, and that he has had chronic allergy type symptoms 
ever since his release from service.  

A February 1992 VA examination report shows a history, 
provided by the veteran, of allergy problems since the early 
1970's.  The veteran reported that he was being treated at a 
VA allergy clinic and was using Beconase nasal spray and 
Actifed as needed.  On examination, the veteran's nasal 
vestibule was normal; his septum was midline, and there was 
no evidence of lesions or edema in his nose.  The inferior 
meatus was normal and the inferior and superior turbinates 
were pale and mildly swollen on the right.  The paranasal 
sinuses were nontender, and an x-ray study of his sinuses was 
normal.  The diagnosis was chronic allergic rhinitis.  

The diagnoses on the May 1998 VA examination report included 
chronic allergic rhinitis, probable chronic sinusitis, and 
frontal headaches, probably due to sinus problems.  

Copies of private medical records, received in September 
1992, show treatment for various problems from 1974 to 1978.  
A progress note in January 1974 indicated that the veteran 
had a history of allergies.  On examination, the veteran's 
nasal mucosa was pale and boggy.  The diagnosis was primary 
irritant rhinitis - not allergic.  Similar findings and 
diagnosis were also offered on a progress note in August 
1976.  

The veteran testified at a personal hearing before the 
undersigned member of the Board sitting in Lincoln, Nebraska, 
in June 1992.  He noted that he had chronic sinus problems 
for many years and was treated by a private physician and the 
VA periodically since service.  

The VA progress notes show treatment primarily for 
psychiatric problems from 1989 to 1992.  A diagnosis of 
allergic rhinitis was included on an outpatient report in 
April 1992.  

The letter from S. L. Davis, M.D., dated in July 1994, was to 
the effect that it was probable that the veteran's first 
allergy symptoms appeared during basic training in service.  

Analysis

The medical report from Dr. Davis provides the nexus element 
between the veteran's current allergy disorder and military 
service.  The additional evidence is new as it was not 
previously considered by the RO, and provides additional 
information which suggests service incurrence of the 
veteran's current allergy disorder.  The report is also 
material as it is so significant that it must be considered 
in order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156.  

Having decided that Dr. Davis' July 1994 report is new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Alternatively, 
the third Caluza element can be satisfied under 38 C.F.R. 
3.303(b) (1999) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In this 
case, the recent statement by Dr. Davis constitutes plausible 
competent medical evidence to support the veteran's claim 
that his allergy disorder was incurred in service.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  

In addressing the final step of the analysis, the Board must 
consider any due process issues as addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the claim 
on a de novo basis would cause prejudice to the veteran.  In 
this regard, the Board finds that the case must be remanded 
to the RO to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107(b), and to afford the veteran an opportunity to 
present evidence and argument in support of his claim.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for an 
allergy disorder, the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for an allergy disorder, the RO must now 
consider the issue on a de novo basis.  Accordingly, the case 
is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for all of his 
allergy problems since his discharge from 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records, not already obtained, from 
the identified treatment sources, and any 
additional VA records, and associate them 
with the claims folder.  If the RO does 
not receive a response to requests for 
records from any of the private sources 
identified by the veteran, he should be 
so notified and informed that he may 
obtain and submit any pertinent records.  

2.  The RO should schedule the veteran 
for a VA allergy examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and all appropriate tests 
should be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The examiner 
should comment on the July 1994 opinion 
by Dr. Davis, and indicate whether she/he 
agrees or disagrees with this physician's 
opinion.  The rationale for any agreement 
or disagreement should be specified.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner should provide answers to 
the following:  

a.  Does the veteran have a chronic 
allergic disability?  If so, what is 
the correct diagnosis of each 
existing allergic disability?  Is 
any existing allergic disability 
seasonal or of an acute nature 
subsiding on the absence or removal 
of the allergen and healing without 
residuals or does any such condition 
represent a chronic disability?  

b.  If the diagnosed allergic 
disability is not seasonal or of an 
acute nature, is it at least as 
likely as not that any identified 
allergic disability had its onset in 
service?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim on a de 
novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand. If the veteran 
fails to show up for the examination, the 
letter notifying him of the place, date 
and time of the examination and the 
address to which notification was sent 
should be included in the claims folder.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



